NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted December 4, 2015* 
                                 Decided April 20, 2016 
                                              
                                          Before 
 
                        KENNETH F. RIPPLE, Circuit Judge 
                         
                        ILANA DIAMOND ROVNER, Circuit Judge 
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 

No. 14‐3076 
 
JALEH BANAEI,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                         Court for the Northern District of Illinois, 
                                                   Eastern Division. 
      v.                                            
                                                   No. 10 C 6966 
TIMOTHY MESSING and                                 
REBECCA NIZIOLEK,                                  William T. Hart, 
      Defendants‐Appellees.                        Judge. 
                                        O R D E R 

            Jaleh Banaei, who owns an apartment building in Evanston, Illinois, was arrested 
by police officers Timothy Messing and Rebecca Niziolek after a heated argument with 
one of her tenants. The officers transported Banaei to the police station and, once there, 
searched her before locking her in a holding cell for several hours. During the search, 
Officer Niziolek, the female officer, instructed Banaei to remove her sweatshirt despite 
Banaei’s protest that she was wearing only lingerie underneath. Niziolek then patted 
down Banaei over her sheer, long‐sleeved shirt and bra. The charge of misdemeanor 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 14‐3076                                                                          Page 2 
 
battery later was dropped, and Banaei then sued the two officers and the City of 
Evanston under 42 U.S.C. § 1983, claiming that she was arrested and searched in 
violation of the Fourth Amendment. The district court initially granted summary 
judgment for the defendants on both claims, but in a previous appeal we overturned the 
dismissal of the search claim. Banaei v. Messing, 547 F. App’x 774 (7th Cir. 2013). On 
remand a jury found for the defendants, and Banaei appeals. We affirm the judgment.   

       Banaei had alleged that the pat‐down search amounted to a strip search, and that 
it was conducted in full view of Officer Messing, as well as other Evanston officers who 
laughed at her humiliation. We concluded that the evidence at summary 
judgment—essentially Banaei’s uncontested account—would permit a jury to find that 
the defendants, without justification for an intrusive search, had “forced her to undress 
before an audience of men and women for their amusement.” Banaei, 547 F. App’x 
at 776–78.   

       At trial, though, the defendants countered that, rather than a “strip search,” the 
search of Banaei had been a routine pat‐down for weapons and contraband, as is done 
before any arrestee is placed in a holding cell. Banaei had been clothed at all times, the 
defendants testified, and was not subject to a search of her body cavities. Moreover, the 
defendants maintained, the search was not conducted in the presence of other officers 
who were not involved in the arrest, as Banaei continued to insist. Rather, the 
defendants testified, Officer Niziolek had searched Banaei while only Messing, who was 
not watching, was present in the room. Thus, the defendants argued, the search had 
been reasonable.   

       Banaei, on the other hand, pressed her contention that the search had violated the 
Fourth Amendment because the Evanston police manual generally forbids strip searches 
after misdemeanor arrests, and yet, she argued, forcing her to expose her sheer shirt and 
the bra visible underneath would fit the manual’s definition of a “strip search.” See CITY 
OF EVANSTON, ILLINOIS, POLICE MANUAL 10 (Revised Mar. 22, 2006). Banaei, who was 
represented by counsel, did not move for judgment as a matter of law before the jury 
returned its verdict, nor did she move afterward to set aside the verdict or for a new trial. 
See FED. R. CIV. P. 50(a), (b), 59(a). 

       On appeal, Banaei, who is now pro se, principally contends that the jury was 
prejudiced because several members of the venire had family or friends among police 
and emergency personnel. But most of the examples she gives are persons who were not 
seated on the jury, and of those who did serve, not one was challenged by her attorney 
for cause. Indeed, Banaei’s lawyer challenged for cause only one prospective juror—who 
No. 14‐3076                                                                               Page 3 
 
counted among his friends at least fifteen police officers—and then exercised a 
peremptory challenge after the district judge declined to strike that individual. Banaei 
has not articulated any persuasive reason to question the impartiality of the jurors who 
served; a prospective juror’s “mere relationship to a law enforcement officer” is not a 
reason to strike that individual for cause, and a district judge has discretion to credit the 
person’s assurance that the relationship will not influence his evaluation of the evidence. 
See United States v. Beasley, 48 F.3d 262, 267 (7th Cir. 1995); see United States v. Polichemi, 
201 F.3d 858, 862–63 (7th Cir. 2000). Moreover, even if the judge should have eliminated 
that juror for cause, Banaei could not have been harmed by having to exercise one of her 
three peremptory strikes against him. See Griffin v. Bell, 694 F.3d 817, 821–22 (7th Cir. 
2012); United States v. Polichemi, 219 F.3d 698, 705–06 (7th Cir. 2000).   

       Banaei’s second argument—that the jury’s verdict is not supported by the 
evidence—cannot be reviewed by this court because she did not properly preserve the 
issue. Banaei did not move in the district court for judgment as a matter of law, nor did 
she move for a new trial based on insufficiency of the evidence. See FED. R. CIV. P. 50(a), 
(b); Unitherm Food Systems, Inc. v. Swift‐Eckrich, Inc., 546 U.S. 394, 405 (2006); Collins v. 
Lochard, 792, F.3d 828, 831 (7th Cir. 2015); Maher v. City of Chicago, 547 F.3d 817, 823–24 
(7th Cir. 2008); Hudak v. Jepsen of Illinois, 982 F.2d 249, 250 (7th Cir. 1992). And even if we 
were to consider the merits of her argument, Banaei would not be able to meet her 
burden of demonstrating that there was “no legally sufficient evidentiary basis” for the 
jury’s verdict. See Burzlaff v. Thoroughbred Motorsports, Inc., 758 F.3d 841, 849 (7th Cir. 
2014); Maher, 547 F.3d at 824. 

       Banaei’s jury had ample evidence from which to conclude that the search was 
reasonable: If the two officers are believed, Banaei was alone with them when she was 
searched, and Officer Messing was not watching; she was wearing a bulky sweater that 
needed to be removed to facilitate the pat‐down; Banaei was still fully clothed during the 
search (even if her long‐sleeved shirt was sheer); the search involved no skin‐to‐skin 
contact or invasive examination of any body cavity; and protective pat‐down searches 
for weapons and contraband, like the search of Banaei, are routinely conducted prior to 
placing an arrestee in a holding cell. Banaei’s testimony differed on some points, 
e.g., whether other officers were present during the search, but resolving conflicting 
testimony is the jury’s role, not ours. See United States v. Harris, 791 F.3d 772, 779 (7th Cir. 
2015); Whitehead v. Bond, 680 F.3d 919, 928–29 (7th Cir. 2012); Trytko v. Hubbell, Inc., 28 
F.3d 715, 726–27 (7th Cir. 1994). In addition, although Banaei insists that the search was 
conducted in a manner that violated the police manual, that would be a factor for the 
jury to consider, not conclusive evidence of a constitutional violation. See Abdullahi v. 
No. 14‐3076                                                                             Page 4 
 
City of Madison, 423 F.3d 763, 772 & n.6 (7th Cir. 2005) (recognizing that evidence of 
violation of police practices is relevant to reasonableness inquiry but not dispositive); 
Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir. 2003) (noting that 42 U.S.C. § 1983 protects 
plaintiffs from constitutional violations, not violations of “departmental regulations and 
police practices”); Smith v. Freland, 954 F.2d 343, 348 (6th Cir. 1992) (“[C]ity policies do 
not determine constitutional law.”). 

        Finally, counsel for the City of Evanston argues in his brief that Banaei should be 
sanctioned on the ground that her appellate claims are frivolous and malicious. Yet the 
Federal Rules of Appellate Procedure require that a demand for sanctions be made, not 
in a brief, but by separate motion, which counsel has not filed. See FED. R. APP. P. 38; 
Hunt v. DaVita, Inc., 680 F.3d 775, 780–81 (7th Cir. 2012); Matrix IV, Inc. v. Am. Nat’l Bank & 
Trust Co., 649 F.3d 539, 553 (7th Cir. 2011); Greviskes v. Universities Research Ass’n, Inc., 417 
F.3d 752, 761 (7th Cir. 2005). Sanctions are not mandatory, nor are they imposed lightly, 
especially when the appellant is pro se. See Goyal v. Gas Tech. Inst., 732 F.3d 821, 823–24 
(7th Cir. 2013) (stating that Rule 38 sanctions “are a matter for the sound discretion of 
this court”); Smeigh v. Johns Manville, Inc., 643 F.3d 554, 565–66 (7th Cir. 2011) (agreeing 
that claim was frivolous but declining to impose sanctions even where district court told 
litigant that claim was “hopeless” and litigant made nearly verbatim arguments on 
appeal); Reis v. Morrison, 807 F.2d 112, 113 (7th Cir. 1986) (noting that the court is more 
lenient with pro se litigants who file frivolous appeals). We expect that our decision here 
will be the end of this dispute, and no sanctions are warranted at this time.     

                                                                                   AFFIRMED.